

	

		II

		109th CONGRESS

		1st Session

		S. 1832

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Inhofe (for himself

			 and Mr. Coburn) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of the Interior to lease oil

		  and gas resources underlying Fort Reno, Oklahoma, to establish the Fort Reno

		  Management Fund, and for other purposes. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the Fort Reno Mineral Leasing

			 Act.

		2.DefinitionsIn this Act:

			(1)Board of

			 regentsThe term Board of Regents means the Board

			 of Regents of the University of Oklahoma.

			(2)Fort reno

			 historic districtThe term Fort Reno Historic

			 District means the former military installation at El Reno, Oklahoma,

			 as depicted on the map, that—

				(A)includes land and

			 facilities listed on the National Register of Historic Places in June 1970;

			 and

				(B)is administered

			 by the Secretary as part of the Fort Reno Management Area.

				(3)Fort Reno

			 Management areaThe term Fort Reno Management Area

			 means the approximately 6,737 acres of Federal land, including Fort Reno and

			 the Park, as depicted on the map.

			(4)FundThe

			 term Fund means the Fort Reno Management Fund established by

			 section 4(a).

			(5)MapThe

			 term map means the map entitled Fort Reno Management

			 Area and dated September 2005.

			(6)ParkThe

			 term Park means the approximately 24.3 acres of land in the

			 State of Oklahoma known as the Fort Reno Science Park, as

			 generally depicted on the map.

			(7)Park

			 instrument

				(A)In

			 generalThe term Park instrument means an

			 instrument covering an agreement between the Department of Agriculture and the

			 Board of Regents relating to the use of the Park.

				(B)InclusionsThe

			 term Park instrument includes—

					(i)the

			 master memorandum of understanding, dated August 19, 1998;

					(ii)the supplements

			 numbered 1 and 2, dated January 19, 1999;

					(iii)the easement,

			 dated January 19, 1999;

					(iv)the amended

			 easement deed, dated February 24, 2004;

					(v)a

			 special warranty deed, dated May 29, 2001; and

					(vi)a

			 memorandum of agreement, dated February 24, 2004.

					(8)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			3.Fort Reno

			 management area

			(a)Authorization

			 by Congress required for declaration as excess or surplus property or

			 conveyanceNotwithstanding any other provision of law, the Fort

			 Reno Management Area, without specific authorization by Congress, shall not, in

			 whole or part—

				(1)be declared to be

			 excess or surplus Federal property under subtitle I of title 40, United States

			 Code;

				(2)be conveyed;

			 or

				(3)be transferred to

			 the administrative jurisdiction of any other Federal agency.

				(b)Mineral

			 leasing

				(1)In

			 generalNotwithstanding the provisions of the first section of

			 the Mineral Leasing Act of 1920 (30 U.S.C. 181) excluding Federal land in

			 incorporated cities from mineral leasing, the Secretary may provide for mineral

			 leasing at the Fort Reno Management Area in accordance with that Act, subject

			 to such terms and conditions as the Secretary of Agriculture determines to be

			 appropriate to preserve and protect historic properties and ongoing and

			 prospective research activities.

				(2)Environmental

			 analysesAfter the date of enactment of this Act, no further

			 administrative or environmental analyses shall be required for the leasing and

			 development of minerals at the Fort Reno Management Area.

				(c)Availability of

			 mapThe map shall be on file and available for public inspection

			 in—

				(1)the office of the

			 Administrator of the Agricultural Research Center; and

				(2)the office of the

			 Director of the Grazinglands Research Laboratory in El Reno, Oklahoma.

				(d)EffectNothing

			 in this section precludes the Secretary of Agriculture from granting utilities

			 or access easements for, or issuing temporary permits for the use of, the Fort

			 Reno Management Area.

			4.Fort Reno

			 Management Fund

			(a)EstablishmentThere

			 is established in the Treasury of the United States a revolving fund, to be

			 known as the Fort Reno Management Fund, consisting of—

				(1)such amounts as

			 are appropriated to the Fund under subsection (b);

				(2)such amounts as

			 are deposited under section 6(b)(1)(B); and

				(3)any interest

			 earned on investment of amounts in the Fund under subsection (d).

				(b)Transfers to

			 FundNotwithstanding section 35 of the Mineral Leasing Act (30

			 U.S.C. 191), there are appropriated to the Fund amounts equivalent to amounts

			 received in the Treasury as proceeds from the leasing of mineral resources at

			 the Fort Reno Management Area under section 3(b).

			(c)Expenditures

			 from Fund

				(1)In

			 generalOn request by the Secretary of Agriculture, the Secretary

			 of the Treasury shall transfer from the Fund to the Administrator of the

			 Agricultural Research Service—

					(A)such amounts as

			 the Administrator determines are necessary, but not more than a total of

			 $22,000,000, to provide, with respect to the Fort Reno Historic

			 District—

						(i)the

			 restoration, maintenance, and management of historic buildings and

			 facilities;

						(ii)the

			 interpretation, education, and visitor services and related activities in

			 connection with historic buildings and facilities;

						(iii)the provision

			 and maintenance of facilities for utilities, waste management, streets, visitor

			 parking, and other improvements necessary or desirable for providing public and

			 administrative services; and

						(iv)to reimburse the

			 Secretary for the costs of administering a mineral leasing program for the Fort

			 Reno Management Area under section 3(b).

						(B)not more than

			 $250,000 for each fiscal year, as adjusted under paragraph (4), to be deposited

			 in a repair and maintenance fund established by the Secretary of Agriculture

			 for the Fort Reno Historic District.

					(2)Reduction of

			 national debtAny amounts remaining in the Fund after the

			 transfers are made under subparagraphs (A) and (B) of paragraph (1) shall be

			 used to reduce the debt of the United States.

				(3)ConsultationIn

			 making expenditures from the Fund under clauses (i), (ii), and (iii) of

			 paragraph (1)(A), the Administrator of the Agricultural Research Service shall

			 consult with—

					(A)Historic Fort

			 Reno, Inc., (or any successors or assigns); and

					(B)the Oklahoma

			 State Historic Preservation Officer.

					(4)Inflation

			 adjustmentFor each fiscal year, the amount specified in

			 paragraph (1)(B) shall be increased by 4 percent.

				(d)Investment of

			 amounts

				(1)In

			 generalThe Secretary of the Treasury shall invest such portion

			 of the Fund as is not, in the judgment of the Secretary of the Treasury,

			 required to meet current withdrawals.

				(2)Interest-bearing

			 obligationsInvestments may be made only in interest-bearing

			 obligations of the United States.

				(3)Acquisition of

			 obligationsFor the purpose of investments under paragraph (1),

			 obligations may be acquired—

					(A)on original issue

			 at the issue price; or

					(B)by purchase of

			 outstanding obligations at the market price.

					(4)Sale of

			 obligationsAny obligation acquired by the Fund may be sold by

			 the Secretary of the Treasury at the market price.

				(5)Credits to

			 FundThe interest on, and the proceeds from the sale or

			 redemption of, any obligations held in the Fund shall be credited to and form a

			 part of the Fund.

				(e)Transfers of

			 amounts

				(1)In

			 generalThe amounts required to be transferred to the Fund under

			 this section shall be transferred at least monthly from the general fund of the

			 Treasury to the Fund on the basis of estimates made by the Secretary of the

			 Treasury.

				(2)AdjustmentsProper

			 adjustment shall be made in amounts subsequently transferred to the extent

			 prior estimates were in excess of or less than the amounts required to be

			 transferred.

				5.Ratification of

			 fort reno science park instrument

			(a)In

			 generalThe Park instrument is ratified.

			(b)AmendmentsThe

			 Park instrument may only be amended or revoked if the parties to the Park

			 instrument agree to the amendment or revocation.

			6.Leasing

			 authority

			(a)In

			 generalThe Secretary of Agriculture may—

				(1)lease to any

			 person or entity any property at the Fort Reno Management Area, subject to any

			 terms and conditions that the Secretary of Agriculture determines to be in the

			 public interest;

				(2)(A)if the Board of Regents

			 agrees to the conversion, convert to a lease, for no additional consideration,

			 the easements to the Park referred to in section 2(5)(B); and

					(B)extend the lease converted under

			 subparagraph (A), subject to any terms and conditions that the Secretary of

			 Agriculture and the Board of Regents agree to, including terms and conditions

			 that provide that—

						(i)the initial term of the lease shall

			 expire on February 3, 2049; and

						(ii)the lease may be renewable for

			 additional 20-year terms.

						(b)Special terms

			 and conditions

				(1)Consideration

					(A)In

			 generalSubject to any terms and conditions that the parties to

			 the lease agree to, consideration for a lease under subsection (a)(1) may be in

			 the form of—

						(i)conveyance to the

			 Secretary of Agriculture of title to any non-Federal structures of, or

			 improvements to, the Fort Reno Management Area;

						(ii)repairs or

			 renovations to structures of, or improvements to, the Fort Reno Management

			 Area, that are conducted before or after the lease is entered into;

						(iii)cash; or

						(iv)a

			 combination of any of the forms of consideration described in clauses (i)

			 through (iii).

						(B)Disposition in

			 fundAny amount received as consideration for a lease under

			 subparagraph (A) shall be deposited in the Fund.

					(2)Term

					(A)In

			 generalExcept as provided in subsection (a)(2)(B) and

			 subparagraph (B), the term of any lease shall be for not more than 20

			 years.

					(B)RenewalNotwithstanding

			 subparagraph (A), a lease may be renewed at the option of the parties, subject

			 to any terms and conditions that—

						(i)the

			 Secretary of Agriculture determines to be in the public interest; and

						(ii)are agreed to by

			 the parties to the lease.

						7.Effect

			(a)In

			 generalNothing in this Act

			 limits or modifies the authority of the Secretary of Agriculture—

				(1)to conduct

			 research activities at the Fort Reno Management Area; or

				(2)to manage the

			 Federal land under the jurisdiction of the Secretary of Agriculture for

			 research purposes.

				(b)Grazinglands

			 research laboratoryDesignation of the Federal land at El Reno,

			 Oklahoma, as the Fort Reno Management Area does not affect the name or

			 operations of the Grazinglands Research Laboratory.

			

